DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Claim Rejections - 35 USC § 112
Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 21 and 22 recite “the low-power circuit and the power circuit is active at a first time and the other of the low-power circuit and the power circuit is inactive at the first time.”  The underlined limitation does not have a support in the specification. 
wherein both the low-power circuit and the power circuit are active at a first time. “The underlined limitation does not have a support in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3,5-8, 10-12 and  21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Janarthanam (US 2015/0283964) in view of Johnson et al. (US 2006/0091858), hereinafter Johnson, in view of Furukawa et al. (US 6,225,708), hereinafter Furukawa.
       As to claims 1 and 8, Janarthanam discloses in figure 1, a battery pack comprising [see figure below]: 

    PNG
    media_image1.png
    888
    641
    media_image1.png
    Greyscale

a battery pack  [the battery pack  (126); see figure above]; 
 a plurality of battery cells [each battery module (130) has plural battery cells in the battery pack  126] supported by the housing and the plurality of battery cells collectively provide a stack voltage [the module (126) provides stack voltages at the output] 
a plurality of terminals including a positive power terminal [positive terminals; (124a); see figure above] a negative power terminal [negative terminals (134b); see figure above], and a low power terminal [low power terminal (124); see figure above]; 
a low power circuit [switch (140a); see figure above] connecting the plurality of battery cells to the low power terminal and the negative terminal to output a first voltage; and
the terminal outputs higher voltage], the second voltage being greater than the first voltage [first  high voltage terminal outputs higher voltages and the low power terminal outputs low voltages; see ¶0016 and 0024-0026; see ¶0028]; wherein the stack voltage is provided to the power circuit and the low power circuit, and wherein the low-power circuit included a voltage stop down [converter 144l produces  circuit configured to reduce the stack voltage to the first voltage. 
      Janarthanam does not disclose explicitly, a housing.
     Johnson discloses a housing [the housing (65) is for the battery pack (50); see figure 13A and 46; also ¶00130].
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use housing for the battery pack of Janarthanam as taught by Johnson in order to provide terminal support and protect the battery from adverse weather. 
 Further, Janarthanam suggested using step down converter to step the low voltage power up or down as desired [see ¶0028].
 However, neither Janarthanam nor Johnson discloses explicitly, wherein the low-power circuit includes a voltage step down circuit configured to reduce the stack voltage to the first voltage.
Furukawa in figure 2, wherein the low-power circuit [the first output to the load 200] includes a voltage step down circuit [includes the DC/DC step-down converter] configured to reduce the stack voltage to the first voltage [see Col. 5, lines 50-54]. 
As to claims 2 and 10, Janarthanam discloses in figures 1-4, the wherein the first voltage is about 5 V [noted that the low voltage is less than 12 volts or less than 24 volts; which implies about 5v; see ¶0016].
       As to claims 3 and 11, Janarthanam discloses in figures 1-4,   wherein the second voltage is about 80 V [noted that the high voltage output is 48 or and may be higher than 48; which implies about 80V]; see ¶0016]
 Further, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to utilize a battery pack with appropriate size and voltage in order to store and discharge desirable energy, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.	
As to claim 5, Janarthanam  discloses in figures 1-4,  controller operable to control the battery pack to selectively output the first voltage and the second voltage [see ¶0017 and ¶0020].
         As to claim 6, Janarthanam discloses all of the claim limitations except, wherein the plurality of terminals includes a communication terminal, the communication terminal being electrically connected to the controller and operable to communicate between the controller and an external device, the communication terminal being isolated from the positive power terminal and the negative power terminal.
 Johnson discloses in figure 1, wherein the plurality of terminals includes a communication terminal [communication terminals (1106); see figure 7; see ¶00314-003151] the communication terminal being electrically connected to the controller and operable to communicate between the controller and an external device, the communication terminal being 
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use communication means in Janarthanam’s apparatus as taught by Johnson in order to charge and discharge the battery power supply safely.
As to claim 7, Janarthanam in combinations with Johnson, wherein the housing includes a terminal block supporting the plurality of terminals, the positive power terminal and the negative terminal being arranged in a first row, the communication terminal being arranged in a second row spaced from the first row [see figure 37; the terminals are aligned with the battery pack housing; see figure 37].
           As to claim 12, Janarthanam in combinations with Johnson, a controller [see Johnson’s discloses a microcontroller (1178)] operable to control the battery pack to selectively output the first voltage and the second voltage [noted that Janarthanam discloses plural battery voltages outputted and selectively activates; see ¶0025].
As to claims 21 and 23, Janarthanam in combinations with Johnson, wherein one of the low-power circuit and the power circuit is active at a first time and the other of the low-power circuit and the power circuit is inactive at the first time.  
As to claims 22 and 24, Janarthanam in combinations with Johnson, wherein both the low-power circuit and the power circuit are active at a first time.  
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Janarthanam in views of   Johnson, Furukawa and Ocki et al. (US  2010/0225277), hereinafter Ochi.
As to claims 4 and 9, Janarthanam discloses all of the claim limitations except, wherein the low power circuit includes a transformer.

It would have been obvious to a person having ordinary skill in the art at the time the invention was to modify Janarthanam’s apparatus and add step-down transformer as taught by Ochi in order to provide appropriate output voltage to mitigate overcharging over-discharging in the battery pack.  
       As to claims 8-11 and 23-24,  the method steps will be met during the normal operation of the apparatus described above.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL BERHANU/            Primary Examiner, Art Unit 2859